Citation Nr: 0415792	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge from his 
October 13, 1978, to February 3, 1982, term of service 
constitutes a bar to Department of Veterans Affairs (VA) 
benefit (except for under Chapter 17 of title 38 of the 
United States Code).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which determined that the appellant's discharge from 
service constituted a bar to the receipt of VA benefits; the 
decision also determined that the appellant was eligible for 
VA health care under the provisions of Chapter 17, Title 38, 
United States Code for any disability determined to have been 
incurred or aggravated during service.  

On his VA Form 9 of May 2003, the appellant requested a 
hearing before a member of the Board in Washington, DC.  His 
requested hearing was scheduled for November 2003 but in July 
2003 he requested postponement of the hearing until sometime 
after February 2006, on account of his incarceration.  In 
August 2003 the Board found that the appellant had not shown 
good cause to reschedule his hearing, and denied his request.  
The appellant thereafter failed to report for his November 
2003 hearing.  In February 2004 the appellant requested that 
his hearing be rescheduled.  In March 2004 the Board 
determined that the appellant had not demonstrated good cause 
to reschedule his hearing before a member of the Board and 
denied his February 2004 request pursuant to 38 C.F.R. 
§ 20.702(d) (2003).

The Board lastly notes that in November 2000, the appellant 
submitted a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed in favor of 
three organizations; the first organization listed by the 
appellant thereafter refused to represent him.  In the March 
2003 statement of the case, the RO informed the appellant 
that his VA Form 21-22 could not be accepted since he was 
allowed to appoint only one representative to assist him in 
prosecuting his claim.  The RO provided the appellant with 
another VA Form 21-22, but the record reflects that the 
appellant has not returned that form, or otherwise appointed 
a representative for the instant appeal.

 
FINDINGS OF FACT

1.  The appellant served a term of military service from 
October 13, 1978, to February 3, 1982.

2.  The appellant's service was terminated by an other than 
honorable discharge based on misconduct.

3.  The misconduct on which the appellant's discharge was 
predicated was frequent involvement of a discreditable nature 
with military authorities, consisting of offenses including 
multiple periods of unauthorized absences totalling at least 
190 days; absence on one occasion from an appointed place of 
duty and damaging military property; four occasions of 
missing movement; assaulting two fellow sailors; showing 
disrespect to a petty officer; and failing to obey a lawful 
order not to leave the confines of his naval station.  

4.  The above offenses constitute willful and persistent 
misconduct, and the appellant was not insane at the time of 
the commission of the offenses.


CONCLUSION OF LAW

The appellant's discharge from his October 13, 1978, to 
February 3, 1982, term of service was under dishonorable 
conditions and is considered a bar to certain VA benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1, 
3.12 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the pertinent regulations have 
been fulfilled.

The record reflects that the appellant was advised, in 
response to his claim for home loan benefits, that VA would 
first consider whether his discharge was dishonorable for VA 
purposes.  In a January 2001 correspondence the appellant was 
advised of the information and evidence necessary to 
substantiate a claim that his service was other than 
dishonorable for VA purposes, and advised as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA; the correspondence also made it clear that 
he should submit any evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). The January 
2001 correspondence specifically provided him with the 
regulations pertaining to determinations concerning the 
character of discharges for VA purposes.  The correspondence 
also advised him to explain the events surrounding his 
discharge and to submit evidence (including buddy statements) 
supporting his position that his discharge was other than 
dishonorable in character.  A June 2002 decision thereafter 
adjudicated the claim, determining that his service was 
dishonorable for the purpose of receiving VA benefits.  See 
generally, Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The appellant was provided with notice of the June 2002 
decision, and in response to his notice of disagreement was 
provided with a statement of the case in March 2003 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The statement of the case also provided the 
appellant with the text of the regulations implementing the 
VCAA.

Based on the procedural history of this case, and in 
particular the January 2001 VA correspondence and March 2003 
statement of the case, it is the conclusion of the Board that 
VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  It is 
clear from submissions by and on behalf of the appellant that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by the appellant or otherwise indicated by the 
record were obtained by the RO.  In this regard the Board 
notes that the appellant's service personnel and medical 
records are on file, as well as an April 2002 statement by 
the Department of the Navy's Board for Correction of Naval 
Records.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In response to an application from the appellant for home 
loan benefits based on his military service, the RO, in a 
June 2002 administrative decision, determined that the 
appellant's discharge for the period of service from October 
13, 1978, to February 3, 1982, was issued under conditions 
that constitute a bar to VA benefits; the decision also 
determined that the appellant was eligible for VA health care 
under the provisions of Chapter 17, Title 38, United States 
Code for any disability determined to have been incurred or 
aggravated during service.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  Willful misconduct includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2003).  Specifically, 
pursuant to 38 U.S.C.A. § 5303(b), "if it is established to 
the satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

Service personnel records show that the appellant enlisted 
for a period of four years and had a total of 9 years 
education, although he earned his general equivalency diploma 
in February 1980.  He received the Navy "E" ribbon in 
September 1979.  The records show that he received a non-
judicial punishment in December 1979 based on a specification 
of showing disrespect toward a petty officer in November 
1979; he was reduced in rate to E2.  He was found guilty at a 
special courts martial in January 1981 based on a 
specification of unauthorized absence from September 2, 1980 
to December 2, 1980 (during which time he was considered a 
deserter as of October 2, 1980), and was sentenced to 
restriction to ship for 60 days; hard labor without 
confinement for 60 days; and forfeiture of pay.  In February 
1981 he received a non-judicial punishment for being absent 
from his appointed place of duty in January 1981, as well as 
for damaging military property on the same date; he was 
awarded 10 days extra duty.  In June 1981 he was specifically 
advised that a continuation of his past performance could 
ultimately disqualify him from receiving an honorable 
discharge, and that failure to improve his behavior could 
result in an undesirable discharge by reason of misconduct 
because of frequent involvement of a discreditable nature 
with civil or military authorities.  He was also advised of 
the effects of an other than honorable discharge on VA 
benefits.  

In December 1981, the appellant received non-judicial 
punishment for seven specifications of unauthorized absence 
totalling at least 100 days between June 1981 (beginning 4 
days after he was advised of the consequences of such 
behavior) and November 1981; for four specifications of 
missing movement between July and August 1981; for two 
specifications of assault in November 1981; and for failure 
to obey a lawful order by leaving the confines of the naval 
station in November 1981.  He was awarded 60 days 
restriction, forfeiture of pay, and reduction in rate.  The 
records show that he voluntarily returned from each period of 
unauthorized absence.  His performance evaluations show that 
his final trait average for professional performance was 
3.12; for military behavior was 2.24; for military appearance 
was 3.12; and for adaptability was 2.88.

The service personnel records show that the appellant was 
recommended for discharge in January 1982 by reason of 
misconduct.  The reason for the misconduct was frequent 
involvement of a discreditable nature with military 
authorities, and the recommendation was based on the offenses 
described above.  The January 1982 action noted that the 
appellant's commanding officer described the appellant as 
having an explosive personality preventing him from adapting 
to military authority, and as being an extremely disruptive 
influence on the maintenance of good order and discipline.  
The appellant signed a statement acknowledging his awareness, 
after consulting with counsel, that he was being considered 
for a misconduct discharge, and he waived any rights to 
submit statements on his behalf or to be represented by 
counsel.  Later in January 1982 the recommendation for the 
appellant's discharge under other than honorable conditions 
by reason of misconduct was approved.

According to the appellant's DD Form 214, he was discharged 
under other than honorable conditions based on misconduct.

In several statements on file the appellant admits that he 
was guilty of the specifications concerning the assaults and 
unauthorized absences.  He argues that he was a minor at the 
time of the offenses, or at least when he entered service, 
and was not aware of the consequences of his actions.  In a 
February 2001 statement, the appellant explained that he 
first absented himself without authorization in order to 
visit his betrothed who was threatening to leave him.  He 
explained that he absented himself without authorization on 
subsequent occasions and missed movement in order to care for 
his half sister.  The appellant indicated that he attacked 
the first shipmate because he was fatigued and the shipmate 
was not expressing remorse over disrupting the appellant's 
cleaning of a designated area.  He explained that he attacked 
the second shipmate after catching that person stealing from 
him.  The appellant indicated that he thereafter absented 
himself without authorization after becoming upset over being 
punished for the assaults.  He explained that after 
voluntarily turning himself in, he heard that his betrothed 
was moving, prompting him to again absent himself without 
authorization and to miss movement.  The appellant stressed 
that he voluntarily turned himself in for punishment after 
each period of unauthorized absence.  With respect to 
disobeying a lawful order, the appellant explained that 
although he was ordered to remain on base in order to meet 
with his vessel the next day (he was flown to the location in 
order to catch up with his assigned ship), he decided to 
engage in one more night of fun before facing confinement 
aboard ship.  The appellant indicated that he struck a 
superior who tried entering a restricted area and who cursed 
at him.  

In several later statements, the appellant explained that the 
unauthorized absences, assaults, and other behavior he was 
punished for in service were merely a reaction by him to 
racial bigotry.  He indicated that the assaults were really 
self defense, and that he went on unauthorized absence 
because he feared for his life, and because the Navy was not 
stopping the bigotry; he voluntarily returned only because he 
thought the threat of harm had passed.  The appellant denied 
that he was insane at the time of the offenses, and he argued 
that his performance evaluations were generally high, and 
declined only in relation to the effect that the bigotry was 
having on him.  He stressed that he was not discharged 
pursuant to a Courts Martial, and that his discharge 
technically was not dishonorable.  He also noted that he was 
able to achieve technical training in the service despite 
racial adversity, and that he has been a model prisoner after 
his post-service incarceration for assault, battery and 
larceny.

In an April 2002 statement, the Department of the Navy's 
Board for Correction of Naval Records informed the appellant 
that his most recent application (apparently his second) to 
upgrade his discharge had also been disapproved.  In May 2002 
the appellant prepared a third application to the Department 
of the Navy to upgrade his discharge.

In a May 2002 statement, J.W.L. indicates that after 
reviewing certain service personnel records provided by the 
appellant, he believes the appellant's offenses were 
committed in response to racial bigotry, and that the 
appellant's good performance evaluations should be taken into 
account.

The appellant was discharged from service for misconduct 
consisting of offenses including unauthorized absence 
totalling at least 190 days, missing movement on four 
occasions, showing disrespect to a superior officer, 
disobeying a lawful order, failure to appear at an appointed 
duty location and damage to military property.  Although the 
appellant contends that he was a minor at the time of the 
offenses and did not understand the consequences of his 
actions, he in actuality was not a minor even at the time of 
his first offense, and was either 18 or 19 years of age at 
the time of each offense.  To the extent that the appellant 
is instead arguing that his status as a minor at service 
entrance somehow mitigates an offense committed at any point 
after entrance into service, the Board finds this argument 
unpersuasive.  The Board also finds unpersuasive the 
appellant's argument that he was unaware of the consequences 
of his actions, and points out in this regard that the 
appellant was punished shortly after the first offense of 
showing disrespect and shortly after returning from his 
three-month period of unauthorized absence.  Moreover, he was 
specifically counseled in June 1981 concerning the 
consequences of his course of conduct, only four days prior 
to his absenting himself without authorization for periods 
totalling at least 100 days.

In his February 2001 statement, the appellant explained that 
he went on unauthorized absence and missed movement in 
response to a variety of personal situations (none of which 
involved racial bigotry).  Even taking into account the 
appellant's professed immaturity in service, the Board points 
out that the personal situations described (the need to see 
his betrothed, and to care for a half-sister who was 
apparently married at the time) were not even remotely 
compelling (including to his service department) to justify 
his unauthorized absence from his unit for three months on 
one occasion, and for periods totalling at least 100 days on 
another occasion.  In later statements, the appellant 
modified his explanation to allege that racial bigotry 
directed against him was the precipitating factor in each of 
the offenses for which he was punished and ultimately 
discharged.  The Board points out that the service records on 
file do not support his contentions regarding racial bigotry.  
The records are silent for any reference to a racial 
component in any of the offenses, and the appellant 
specifically declined in January 1982 the invitation to 
submit statements on his behalf or to be represented by 
counsel.  The Board also notes that while the appellant 
points to declines in his performance evaluations as proof of 
the effects of racial bigotry, the declines in his 
performance evaluations actually tend to follow his 
punishment for the offenses at issue.  The Board notes in 
passing that while Mr. J.W.L. is open to the possibility that 
the appellant experienced racial harassment in service, the 
record reflects that Mr. J.W.L. was merely the appellant's 
representative in his attempt to obtain an upgrade in his 
discharge through the Navy; there is no indication that Mr. 
J.W.L. has any personal knowledge of the circumstances 
surrounding the offenses committed by the appellant in 
service.

Moreover, while the appellant contends that he went on 
unauthorized absences because he feared for his life, and 
returned voluntarily only when he thought it was safe, his 
argument is contradicted by his pattern of unauthorized 
absences from June 1981 to November 1981, in which he 
returned for one week in June, returned in August for about 
10 days, and then absented himself on a day-by-day basis for 
several days in November 1981.  The Board does not find that 
pattern of leaving and returning to be suggestive of acting 
from a fear for one's life.  The Board also points out that 
although the appellant argues that the assaults occurred 
before his period of unauthorized absences, they in fact 
occurred afterwards.  The Board additionally notes that the 
appellant in February 2001 admitted that he disobeyed a 
lawful order in November 1981 in order to have a good time 
before being restricted onboard ship.  The Board notes that 
even if the appellant did perceive that he was being targeted 
by racial bigotry, that would not justify absenting himself 
without authorization for at least 190 days, missing 
movement, assaulting other sailors, disrespecting a superior 
officer, destroying military property, or disobeying a lawful 
order.  The Board notes that the appellant denies, and the 
record does not otherwise show, that he was insane at the 
time of his offenses.  

The Board acknowledges the appellant's contention that his 
satisfactory or superior performance evaluations on occasion 
in service, as well as his conduct as a model prisoner today 
and the fact that he always voluntarily returned from his 
unauthorized absences to face punishment should mitigate his 
offenses.  The appellant's post-service conduct as a model 
prisoner is irrelevant to the issue before the Board.  With 
respect to his performance evaluations in service, the Board 
points out that regardless of how well he performed while not 
committing offenses, the nature and frequency of his offenses 
very likely affected the functioning of his ship.  The Board 
also points out that his commanding officer specifically 
indicated that the appellant's conduct presented a serious 
distraction to the ship.  The Board is consequently 
unpersuaded by the appellant's arguments that his performance 
in between offenses somehow mitigates the seriousness of the 
offenses.  With respect to the appellant's voluntary returns 
to his vessel after periods of unauthorized absence, the 
Board points out that the appellant's choices were to either 
return voluntarily and face punishment, or be forcibly 
returned by proper authorities to face punishment.

In light of the appellant's conviction by special court-
martial of unauthorized absence for a period of 90 days, as 
well as his non-judicial punishments for at least 100 
additional days of unauthorized absence, two specifications 
of assault, four specifications of missing movement, one 
specification of absence from appointed place of duty and 
destruction of military property, one specification of 
disrespect toward a petty officer and one specification of 
failure to obey a lawful order (none of which he denies 
committing), and as the appellant has not offered any 
explanation that would even remotely justify his commission 
of the offenses for which he was punished, the Board 
concludes that the appellant's offenses in service 
constituted willful and persistent misconduct, and that he 
was, in fact, discharged on that basis.  Moreover, since the 
record shows that he absented himself from his assigned units 
for a total of more than six months of the almost 3.5 years 
he served, that he engaged in assaults on his fellow sailors, 
and that his commanding officer specifically found that the 
appellant's behavior was causing an extremely disruptive 
influence on the maintenance of good order and discipline, 
the Board finds that his offenses can not be considered minor 
in nature, since his offenses were clearly the type of 
misconduct that prevented the proper performance of his 
military duties.  See Stringham v. Brown, 8 Vet. App. 445 
(1995); Cropper v. Brown, 6 Vet. App. 450 (1994).  The Board 
therefore concludes that the appellant's discharge from his 
October 13, 1978, to February 3, 1982, term of service was 
dishonorable in nature, and therefore constitutes a bar to VA 
benefits as contemplated in 38 C.F.R. § 3.12(a).


ORDER

The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



